UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1047


JOHN BERMAN, an individual, and as a guardian of the person,

                 Plaintiff - Appellant,

          v.

DAVID MODELL, an individual and as guardian of property,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.   Mark A. Barnett, Judge, U.S. Court of
International Trade, sitting by designation.     (8:14-cv-00728-
MAB)


Submitted:     July 29, 2015                 Decided:   August 31, 2015


Before WILKINSON, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Berman, Appellant Pro Se.          James Edward Dickerman,
ECCLESTON & WOLF, PC, Hanover, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John Berman appeals the district court’s order dismissing

his case for failure to state a claim upon which relief could be

granted.      We have reviewed the record and find no reversible

error.     Accordingly, we grant Berman’s motion for leave to file

a corrected reply brief and affirm for the reasons stated by the

district court.    Berman v. Modell, No. 8:14-cv-00728-MAB (D. Md.

Nov. 21, 2014, Dec. 15, 2014).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                           AFFIRMED




                                 2